UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2013. [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-13869 ONE WORLD HOLDINGS, INC. (Exact name of registrant as specified in its charter) Nevada 87-0429198 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 14515 Briarhills Parkway, Suite 105, Houston, Texas 77077 (Address of principal executive offices) (Zip Code) (281) 940-8534 (Registrant’s telephone number, including area code) Securities registered under Section 12(b) of the Act: None Securities registered under Section 12(g) of the Act: None (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes [] No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes [X] No [] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes []No [ X ] (Note: The registrant is a voluntary filer and is not subject to the filing requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934. Although not subject to these filing requirements, the registrant has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months as if it were subject to such filing requirements). Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [X] No [] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[X] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ Smaller reporting companyý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes [] No [X] The aggregate market value of the Registrant’s shares held by non-affiliates as of June 30, 2013 was $410,092 For this purpose, shares held by non-affiliates are all outstanding shares except those held by directors, executive officers and shareholders who beneficially own 10% or more of the registrant’s outstanding shares. This determination of affiliate status is not a determination of affiliate status for other purposes. The registrant has one class of securities, its $0.0025 par value common stock. As of April 14, 2014, the registrant had21,856,719 shares of common stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE. None. ONE WORLD HOLDINGS, INC. ANNUAL REPORT ON FORM 10-K FOR THE FISCAL YEAR ENDED DECEMBER 31, 2013 TABLE OF CONTENTS Page Cautionary Note Regarding Forward-Looking Statements 1 PART I 2 ITEM 1. BUSINESS 2 ITEM 1A. RISK FACTORS 9 ITEM 1B. UNRESOLVED STAFF COMMENTS 14 ITEM 2. PROPERTIES 15 ITEM 3. LEGAL PROCEEDINGS 15 ITEM 4. MINE SAFETY DISCLOSURES 15 PART II 16 ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 16 ITEM 6. SELECTED FINANCIAL DATA 17 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 17 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 24 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 24 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 24 ITEM 9A. CONTROLS AND PROCEDURES 25 ITEM 9B. OTHER INFORMATION 26 PART III 26 ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 26 ITEM 11. EXECUTIVE AND DIRECTOR COMPENSATION 32 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 34 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS AND DIRECTOR INDEPENDENCE 35 ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES 36 PART IV 37 ITEM 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES 37 Table of Contents Cautionary Note Regarding Forward-Looking Statements From time to time, we and our representatives may provide information, whether orally or in writing, including certain statements in this Annual Report on Form 10-K (this “Annual Report”), which are deemed to be “forward-looking” within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”) and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), that concern matters that involve risks and uncertainties which could cause actual results to differ materially from those projected in the forward-looking statements. These forward-looking statements are intended to qualify for the safe harbor from liability established by the Private Securities Litigation Reform Act of 1995 (the “Litigation Reform Act”) and are based on our beliefs as well as assumptions made by us using information currently available. All statements other than statements of historical fact contained in this Annual Report, including statements regarding future events, our future financial performance, our future business strategy and the plans and objectives of management for future operations, are forward-looking statements. The words “anticipate,” “believe,” “estimate,” “expect,” “intend,” “will,” “should” and similar expressions, as they relate to us, are intended to identify forward-looking statements.Such statements reflect our current views with respect to future events and are subject to certain risks, uncertainties and assumptions.Should one or more of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual results may vary materially from those described herein as anticipated, believed, estimated, expected or intended or using other similar expressions. In accordance with the provisions of the Litigation Reform Act, we are making investors aware that such forward-looking statements, because they relate to future events, are by their very nature subject to many important factors that could cause actual results to differ materially from those contemplated by the forward-looking statements contained in this Annual Report, any exhibits to this Annual Report and other public statements we make.Such factors are set forth in the “Business” section, the “Risk Factors” section, the “Legal Proceedings” section, the “Management’s Discussion and Analysis of Financial Condition and Results of Operations” section and other sections of this Annual Report, as well as in our Quarterly Reports on Form 10-Q and Current Reports on Form 8-K. We expressly disclaim any intent or obligation to update any forward-looking statements after the date hereof to conform such statements to actual results or to changes in our opinions or expectations, except as required by applicable law. 1 Table of Contents PART I ITEM 1. BUSINESS. Corporate History and Background One World Holdings, Inc. (hereinafter sometimes referred to as “One World”, “we”, “us”, “our”, etc.) was incorporated in December 1985 under the laws of the State of Nevada under the name “Cape Code Investment Company” and subsequently changed its name to “Cape Code Ventures, Inc.”In 1993, the Company changed its name to “Environmental Safeguards, Inc.” and its primary business became the development, production and sale of environmental remediation and recycling technologies and services to waste management companies, oil and gas companies, and other industrial customers through an operating subsidiary.In January 1997, the Company registered its common stock pursuant to Section 12(g)of the Exchange Act, and the Company became a fully reporting company with the SEC. Following a patent infringement lawsuit and related litigation initiated in July 2002, the Company’s operating subsidiary filed for bankruptcy in August 2004 and ceased operations. After the Company failed to remain current in its reports with the SEC, in November 2007 the SEC revoked the Company’s registration under Section 12 of the Exchange Act, and the Company ceased to be a reporting company with the SEC. On July 21, 2011, the Company entered into and closed a Share Exchange Agreement (the “Exchange Agreement”) with The One World Doll Project, Inc. (“OWDP”), a Texas corporation, and the OWDP Stockholders.At closing, the OWDP Stockholders transferred all of their shares of common stock in OWDP to the Company in exchange for an aggregate of 130,013,584 newly issued shares of the common stock of the Company.Upon closing of this transaction, the Company had 143,577,591 shares of common stock issued and outstanding.The 130,013,584 shares issued to the OWDP Stockholders at closing represented 90.55% of the Company’s voting securities at the time. As a result of the transactions effected by the Exchange Agreement, at closing (i) OWDP became a wholly-owned subsidiary of the Company, (ii) the Company abandoned all of its previous business plans involving environmental remediation and recycling, and (iii) the business of OWDP became the Company’s sole business.OWDP is a development stage company, incorporated under the laws of the State of Texas in January 2011.It is engaged in the development and production of different lines of multi-cultural dolls.Descriptions of the Company’s business hereinafter refer to the business of OWDP. On July 15, 2011, the Company changed its name to One World Holdings, Inc. and on July 26, 2011, the Company effected a reverse stock split of the Company’s common stock at a split ratio of 1:2.5.Every two and one-half pre-split shares of common stock, $.001 par value per share, issued and outstanding immediately prior to the stock split were automatically exchanged for one post-split share of common stock, $.0025 par value per share, with any fractional shares resulting from the exchange being rounded up to the nearest whole share.Accordingly, the number of shares of the Company’s common stock issued and outstanding was reduced from 143,577,591 shares to approximately 57,431,036 shares.Contemporaneous with the reverse stock split, the Company reduced the number of authorized shares of common stock from 250,000,000 shares, par value $.001 per share, to 100,000,000 shares, par value $.0025 per share. Further, stockholders holding a majority of the voting power of the outstanding voting stock of the Company, as well as the Company’s Board of Directors, acted by written consent to approve an amendment to the Company’s Articles of Incorporation dated December 30, 2013 to (a) effect a reverse stock split of the Company’s common stock by a ratio of one-for-seven hundred fifty (1:750) and (b) reduce the number of authorized shares of common stock from 1,500,000,000 to 50,000,000.The Financial Industry Regulatory Authority (“FINRA”) approved the reverse stock split effective January 13, 2014. All share amounts within this annual report reflect post-reverse split numbers. Business Concept The concept behind the creation of The One World Doll Project is one that is based on a meeting between Trent T. Daniel, founder and consultant of OWDP, and Stacey McBride-Irby, a creator of the So In Style™ line of Barbie® products offered by one of the nation’s leading toy and game companies, Mattel.As a creator of this line of dolls, Stacey McBride-Irby achieved recognition due to the appeal of the So In Style™ dolls.Mr. Daniel and Ms. McBride-Irby determined that there was a major opening in the market for multi-cultural dolls that were authentic to the varying hair, skin, body and facial features possessed by members of various ethnic communities. Shortly thereafter, The One World Doll Project Inc. began its entry into the $80 million-a-year market of dolls and stuffed toys manufacturing (source: Dun and Bradstreet Industry Report on Dolls and Stuffed Toys - 2011 Data). As described above under “Corporate History and Background,” The One World Doll Project, Inc. is now the operating subsidiary of One World Holdings, Inc. The Company maintains a website at oneworlddolls.com. The information on, or that may be accessed through, our website is not incorporated by reference into this annual report and should not be considered a part of this annual report. 2 Table of Contents The One World Doll Project The initial concept for the One World Doll Project began with the plan to release a line of mainstream African-American dolls and a line of African-American celebrity dolls aimed at high-end collectors and young pre-teen girls. Currently, the doll market is dominated by two major players, Mattel, Inc. (“Mattel”), which reported 2012 net revenues of $6.42 billion and Hasbro, Inc. (“Hasbro”) which reported net revenues of $4.09 billion. While Hasbro is a close competitor toMattel, it should be noted that a majority of Hasbro’s income is generated from non-doll toys such as board games and action figures. The next closest competitor to Mattel and Hasbro is JAKKS Pacific, which reported 2012 net revenues of $666.76 million.(Financial information for Mattel, Hasbro and JAKKS Pacific may be obtained from each company’s annual report, as filed with the SEC). Due to the size and market domination by Mattel and Hasbro, our strategy for competing is to initially focus on the African-American and multi-cultural markets which we believe are extremely underrepresented by Mattel and Hasbro. To avoid the “in store” and limited shelf space competition of retail chains, we will focus our core sales model on internet and direct sales. By maintaining a web-based sales model, we hope to capture ourmarket of African-American doll buyers through specific advertising and promotions on traditional black media such as BET, TV1, Ebony, Essence and Jet magazines. Our plan is to attempt to reach more mainstream and multi-cultural markets after such time we have captured the African-American market and have the track record and ability to expand our market. Market Opportunity We have identified four primary customer segments in the doll market: 1. Mainstream racially mixed children (including Anglo).This customer base consists of the approximately 24.3 million children age 6-11 in the United States (based on U.S. Census Bureau, Current Population Reports, using the population released for July 1, 2009). 2. Black Sorority members.This customer base consists of over 750,000 African-American sorority members from the four African-American Pan Hellenic Sororities. (Source: Management’s belief based on information obtained from sorority websites, including: Delta Sigma Theta; Alpha Kappa Alpha; Sigma Gamma Rho; and Black College Search). 3. Collectors of African-American celebrity dolls.These customers are typically high net-worth collectors and African-American celebrity enthusiasts. 4. Celebrities wishing to have a doll designed by Stacey McBride-Irby.We believe that these customers will pay us to produce replica dolls of themselves. Competition According to a 2012 industry report on Standard Industrial Classification (“SIC”) Code3942 (Doll and Stuffed Toy manufacturing), there are 492 companies in the United States that fall within the North American Industry Classification System (“NAICS”) designation of Doll and Stuffed Toy manufacturing . Of these 492 companies, only 8 reported 2012 sales of more than $5 million and only five of those reported sales of $20 million or more. Mattel and Hasbro are the dominant players in the doll and stuffed toy manufacturing industry.Mattel and Hasbro reported sales of approximately $6.4 billion and $4.1 billion, respectively, for 2012.In addition to Mattel and Hasbro, there are also many smaller companies that compete within the doll and stuffed toy manufacturing industry. We believe any company that enters the doll and stuffed toy manufacturing industry will face fierce competition from Mattel and Hasbro and the other smaller players within the industry.However, due to the overwhelming demand for multi-cultural dolls, especially African-American dolls, we believe One World is in a perfect position to establish a foothold in the American doll market. 3 Table of Contents United States Doll and Stuffed ToySales According to a 2013 Dun and Bradstreet Industry report on SIC Code 3942, manufacturers in the dolls and stuffed toys industry had approximately $76 million sales in the United States in 2012. Product Description Our initial line of dolls are labeled the “Prettie Girls!” ™, and include five different multi-cultural doll designs, Dahlia, Valencia, Kimani, Lena and Alexie. Target Market With a primary focus on African-American broadcast and print outlets, we believe we can quickly capture a significant portion of the African-American target market.In order to accomplish this, we will maintain two first year marketing and public relations focal points.The first will be African-American mass media, and the second will be through web and social media. With the mass media, we plan to flood the African-American marketplace with our brand through heavy TV, radio and print advertisements on African-American media outlets.We plan for these outlets to also include appearances and live promotions on shows such as Warren Ballentine, The Steve Harvey Show, and more. We believe these shows can be booked based on our existing celebrity relationships.Print outlets are planned to include Ebony, Essence and Jet magazine. We currently have obtained a portion of the financing to implement the strategies discussed here and throughout this report.Although we do not have definitive plans to continue obtaining more funds, as a market for our common stock develops, we plan to seek to raise funds through a private offering of our common stock and/or notes payable to accredited investors. Business Strategy Our strategy is to be the leading provider of multi-cultural doll products to the specialty, affinity, and mass merchandise retail marketplace through a focus on direct and online sales models.Key elements of our strategy include: 1. Developingan online presence for One World.By focusing our core sales on internet and catalog sales, we believe we will be able to capture our market while eliminating the “eye level competition” we would face in the retail stores. 2. Driving business by utilizing the celebrity of our lead doll designer to promote the products globally. We will be conducting a major global PR campaign around Stacey McBride-Irby, as the creator of the So In Style line of Barbie dolls. 3. Using the power of celebrity partners and PR to develop relationships with major store chains.We also intend to conduct celebrity VIP meet and greets to introduce and promote One World to major store chains. Marketing Overview We plan to use a national media relations campaign to launch the Company and our products, emphasizing the players involved and the cultural impact of our products.Our campaign will include the major print, online and broadcast news media.Other grassroots and social media tactics will be coordinated to create a sizable groundswell of interest and significant word-of-mouth buzz. The following is an outline of initial public relations opportunities proposed to launch The One World Doll Project that will run concurrent with and be supported by marketing efforts, promotions, advertising and retail support, to be determined by market research conducted in the next phase of the project. 4 Table of Contents Marketing Objectives · Establish One World as one of the most significant positive cultural impacts in the doll category. · Position Stacey McBride-Irby as the driving force and key catalyst behind the movement to change the way mainstream dolls are designed, marketed and integrated into the fabric of the ever-changing face of America and abroad. · Foster and develop strategic partnerships with high-profile black women’s groups and organizations, such as sororities. · Achieve major news media coverage in the launch period and beyond to not only generate consumer interest and attention, but also to drive sales. · Create and encourage a dialogue in the community about One World and solicit new ideas and product/promotion suggestions. Marketing Strategies One World seeks to revolutionize the multi-cultural doll market.Under the creative/design leadership of Stacey McBride-Irby, we seek to corner a significant percentage of the United States domestic doll market among mothers, families, and their daughters.This effort is greatly dependent upon the quality, feel, early brand development, and adoption of the dolls by young girls and their families. Our success depends heavily upon our design and marketing team’s ability to strike the right chord with the 4-12-year-old girl market.We believe that no group talks and shares more than little girls.We plan to create a great product that girls talk about and share.We want them to imagine themselves and their world through their dolls’ eyes. One World seeks to understand, market to, and intuitively commercialize the 4-12-year-old girl market through gaming, “eventizing,” focus groups, strategic earned media, paid media, boutique organizational partnerships, and ancillary media brand opportunities. The daunting proposition of capitalizing on the opportunity among multi-cultural doll buyers has been undertaken many times in the past by large toy manufacturers and by small, niche companies.The rationale for creating similar lines is manifold and immediate.We believe we are perfectly positioned to succeed for several significant reasons. First, management believes that there is no substitute for desirable dolls and toys that resonate with children.Children will pester their parents, teachers, Sunday school teachers, grandparents, older siblings, and anyone else who will listen to achieve their consumption desires.The cornerstone of our Company is the product and the wherewithal to wrap that product in an aggressive marketing and message program.This campaign’s effectiveness will ultimately be measured by the effect it has on creating measurable and scalable demand from girls.At the end of the day, this innovative proposition is predicated upon products that stand out in the clutter of a crowded toy market. Second, Ms. McBride-Irby brings to the Company product design and development experience within the doll industry.Given the creative and production freedom and platform of One World, Ms. McBride-Irby will be allowed to use her creativity to tap into the body of influence around her likely consumers. Third, it is management’s belief that there is a huge, disaggregated market of toy consumers looking to buy multi-cultural dolls and to communicate racial/cultural self-esteem to their children. Historically, multi-cultural dolls have simply been colorized – white dolls made Black, brown, or yellow. Our dolls will be more authentic and genuine approximations of women from multi-cultural backgrounds.Assisted by viral and social media, we plan to seek to leverage this market through intensive efforts of marketing directly in platforms and among organizations like churches, fraternities, sororities, civic groups with cultural orientations, and professional groups concerned with advancing specific cultural self-awareness.Aggregating and expertly messaging individuals and organizations with these sensibilities is a key component of a larger path to success. Fourth, there is a rising tide of sensibility among non-minority girls to widen the circle of inclusion, reflecting their friends, family, and world. We seek to be the most effective and efficient mover in this space through our diverse offerings. Princess Tiana, from Disney Animation’s “The Princess and the Frog,” established in Christmas 2009 the viability of Disney’s ethnic products. The Princess Tiana product line sold very well with more than 45,000 dolls sold in less than one month. (source: Target Market News, “Merchandise for Disney’s ‘Princess and the Frog’ already a hit at stores,” November 18, 2009). The One World story and its emphasis on positive narratives and self-esteem are hallmarks of our marketing strategy. Where other dolls appeal only to fashion, coolness, and trends, One World will marry those elements with multi-cultural awareness. We believe this will be a very valuable approach that will differentiate us and resonate with our target market. 5 Table of Contents Early Pillars of Marketing Campaign Celebrity and Icons Celebrity and thought leadership will drive positive reception and scale in media.We expect to identify and pitch iconic leaders and celebrity influencers for promotional and endorsement support.We are specifically targeting child-age and mommy-age leaders and celebrities. Partnerships and Organizations Organizations such as The National Urban League, NAACP, National Medical Association, National Dental Association, National Association of Black School Educators, Jack and Jill, Twigs, and 100 Black Men are samples of boutique organizational relationships we will seek with large supportive and leverage-able networks.Organizations and partnerships serve as additional catalysts and brand extenders for media and mainstream acceptance to capture, maximize, and retain market share. Media Partnerships, Earned Media, Social Media We have developed a strategic partnership with Blogalicious, believed to be the nation’s largest gathering and association of female bloggers of color. Blogalicious, aside from its annual gathering in the fall months, maintains a vibrant and active membership and information database of women of color who are actively involved in mothers’ issues, family purchasing, consumer products, and toys. This organization was identified by one of our strategic marketing and advertising partners. Gamification In order to stay competitive in the emerging realm of computer and online games, we plan to develop games that will incorporate the Prettie GirlsTM characters into alternative counter-reality worlds, allowing girls to become their favorite doll and create online environments where they can live out their fantasies. Eventizing The World Doll and Prettie Girls!TM model calls and regional competitions (as described in more detail below) will allow the Prettie Girls!TM brand to be introduced into certain U.S. markets with an “American Idol” style talent search.With partner organizations, we plan to leverage the desire of parents, girls, and their communities to exhibit the highest standards of excellence, beauty, talent, skill, poise, and self-esteem.We plan to work directly with known brands to create events that drive consumer traffic to ourmedia platforms, social media, and consequently capture consumer data from prospective consumers. “Eventizing” allows us to plant our flag in local markets and to create additional product supply touch points for retailers, partners, and other associated entities. Digital and Social Media Through highly messaged social media and One World digital platforms we plan to design and manage an online environment with customized content that engages the young and computer proficient user on a daily basis.This will be a hallmark of our larger plan for product launches and customer retention.We currently have very limited amounts of capital available to purchase paid media, which creates a difficult environment for us.Instead of relying solely on declining paid media platforms, we endeavor to maximize social media and digital platforms that will serve to reduce the amount of paid media we need to acquire. 6 Table of Contents Client Relationship Management Every effort will be made to ensure that current and potential customers will become part of the One World online and social community.This community will be populated by young ladies and their families with news, information, and personalized message boards that allow them to express their individuality, likes, aspirations, and desires for their life. Focus Groups We will strive to have up-to-date market research on our target market of girls, age 4-12 years old, by regularly organizing focus groups.The data and information gathered will influence media buys, doll design, eventizing, partnerships, and the overall operation of the Company. Advertising Costs Advertising costs are non-direct in nature, and are expensed in the periods in which the advertising takes place.Advertising expense totaled $284,517 and $42,419 for the years ended December 31, 2013 and 2012, respectively. Research and Development Costs The costs of materials and other costs acquired for research and development activities are charged to expense as incurred.Research and development costs for the years ended December 31, 2013 and 2012 were $28,173 and $29,976, respectively. Production and Manufacturing To begin our entry into the market place, we began pre-sales of our two Obama 2012 Collectors dolls in the spring of 2011. This pre-sales initiative was launched to test the response rates to free advertising and related advertising models. For this campaign, the Company only advertised via the free mediums of local and national news and blogs, radio interviews and email campaigns.As of the date of this annual report, the Obama 2012 Collectors Dolls pre-sales yielded 127 sales with total sales of $7,543 and an average order of $101.As far as actual product sales, 12 of the signature dolls (retail $149.95) were sold and 115 of classic edition dolls (retail $49.95) were sold.Due to production delays, the two collectors dolls were not produced.The pre-sales proceeds were refunded during second quarter 2013, and we have since focused on producing the five fashion dolls. In order to produce the highest quality products we have engaged a third party manufacturer in China, Early Light International Ltd. (“Early Light”). Early Light, which is headquartered in Hong Kong, will manufacture our initial inventory of dolls, taking advantage of its experience and more than 25 million square feet of production and warehousing space. Early Light’s client base includes some of the world’s biggest toy and game developers including Mattel, Fisher-Price, MGA Entertainment, Lego, Hasbro, Playskool, MTV, Lionel, Disney and many more. We do not have an engagement agreement with Early Light, and they will manufacture our dolls on an as-needed basis. Our costs are consistent with customary industry practices that will include three main costing phases: pre-production, production and post-production.The pre-production phase is a setup process that involves development of all tools and equipment needed to produce the dolls and their accessories including clothes, shoes, jewelry as well as face painting masks.This setup phase bears the greatest amount of up-front costs but gave us everything needed to produce multiple dolls and accessories from the same set of tools. To date, Early Light has fabricated molds for us to manufacture both the bodies and accessories of our current doll lines.This process included making separate molds for each of the body parts, such as the head, torso and legs.We also have separated molds for each of the different types of accessories, such as purses, jewelry, shoes and stands.The development and fabrication of these molds is complete, although we are still making final engineering adjustments to the molds.Future molds will be for new accessories and new doll designs, including male body designs.Our molds and other tooling are developed from high yield metals and synthetics that we believe will yield hundreds of thousands of units before needing replacement. The Company has estimated the yield capacity of the molds by taking into consideration the past experience of management, certain engineering estimates provided by Early Light and other factors.Additionally, Early Light has warranted our molds for a minimum of 400,000 units. These tools will remain our property but will be stored at the manufacturer’s facilities for future use. The second phase, production, will include the actual production, assembly and packaging of the dolls. This process included testing of the dolls for safety requirements set by the U.S. government, which is the requirement of the manufacturer. The third included shipping and further safety and hazards testing. Our third party manufacturer, Early Light, is responsible for securing basic raw materials needed for manufacturing our product. In June 2011, our Chief Executive Officer met with Early Light and toured their facility in Shenzhen, China. Based on such meeting, facility tour and manufacturing completed for other clients of Early Light, it is our management’s belief that Early Light has the knowledge and capability necessary to manufacture the Company’s products, including obtaining all necessary materials for manufacturing. Early Light obtains its materials from its long-term suppliers, and the materials are continually tested to ensure compliance with required specifications. 7 Table of Contents Trademarks, Copyrights and Patents We anticipate most of our products being sold under trademarks, trade names, and copyrights, and some products may incorporate patented devices or designs. Such intellectual property could become significant assets in that they will provide product recognition.We intend on seeking patent, trademark, or copyright protection covering our products.When adequate funds are available, we intend to register certain trademarks we hold with the U.S. Patent and Trademark Office.Currently, we believe we hold certain common law trademark rights for certain trademarks including “Prettie Girls!” and “The REAL Prettie Girls!” We will use our best efforts to ensure the rights to all intellectual property we may hold are adequately protected, but there can be no assurance that our rights can be successfully asserted in the future or will not be invalidated, circumvented, or challenged.We also maintain a website at http://www.oneworlddolls.com. The information on, or that may be accessed through, our website is not incorporated by reference into this annual report and should not be considered a part of this annual report. Government Regulations Any dolls we sell in the United States will be subject to the provisions of the Consumer Product Safety Act, the Federal Hazardous Substances Act, and the Consumer Product Safety Improvement Act of 2008, and may also be subject to the requirements of the Flammable Fabrics Act or the Food, Drug, and Cosmetics Act, and the regulations promulgated pursuant to such statutes. These statutes ban from the market consumer products that fail to comply with applicable product safety regulations. The Consumer Product Safety Commission (“CPSC”) may require the recall, repurchase, replacement, or repair of any such banned products or products that otherwise create a substantial risk of injury and may seek penalties for regulatory noncompliance under certain circumstances.Similar laws exist in some states and in many international markets. Environmental Issues We are subject to legal and financial obligations under environmental, health and safety laws in the United States. We are not currently aware of any material environmental liabilities associated with any of our operations. Employees We currently have two full time employees and no part time employees. In addition, we have independent contractor and consultant relationships with other individuals to handle specialized tasks on our behalf such as manufacturing and production, finance and accounting, marketing, executive and public company interaction, and legal.When additional workloads require more personnel, we will outsource our requirements to additional independent contractors. We anticipate adding additional full-time personnel in the areas of sales and marketing, finance and accounting, customer service, and order fulfillment. Properties We lease approximately 1,852 square feet of office space in one building located at 14515 Briar Hills Parkway, Suite 105, Houston, Texas 77077.The lease has a monthly payment of $2,546.50 and expires in November 2016.We expect that the current leased premises will be satisfactory until the future growth of our business operations necessitates an increase in office space. Reports to Security Holders One World Holdings, Inc. is subject to reporting obligations under the Exchange Act. These obligations include an annual report on Form 10-K, with audited financial statements; unaudited quarterly reports; information statements; and proxy statements with regard to annual shareholder meetings. The public may read and copy any materials One World files with the SEC at the SEC’s Public Reference Room at treet, NE, Washington, DC 20549. The public may obtain information of the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0030. The SEC maintains an Internet site (http://www.sec.gov) that contains reports, proxy and information statements and other information regarding issuers that file electronically with the SEC. Additional Information As more fully set forth under the heading entitled “Risk Factors,” the Company is subject to governmental regulation and will face additional costs in complying with such regulations. At this time, the Company does not have an estimate of its annual regulatory compliance costs. 8 Table of Contents ITEM 1A. RISK FACTORS Before deciding to purchase, hold or sell our common stock, you should carefully consider the risks described below in addition to the other information contained in this Annual Report and in our other filings with the SEC, including subsequent reports on Forms 10-Q and 8-K.The risks and uncertainties not presently known to us or that we currently deem immaterial may also affect our business.If any of these known or unknown risks or uncertainties actually occurs with material adverse effects on the Company, our business, financial condition, results of operations and/or liquidity could be seriously harmed.In that event, the market price of our common stock will likely decline, and you may lose all or part of your investment. In General Risks Factors Related to Our Business and Industry We have a limited operating history and limited historical financial information upon which you may evaluate our performance. You should consider, among other factors, our prospects for success in light of the risks and uncertainties encountered by companies that, like us, are in their early stages of development. We may not successfully address the usual and ordinary risks and uncertainties associated with being an early stage company or successfully implement our existing and new products and services. If we fail to do so, it could materially harm our business. Even if we accomplish these objectives, we may not generate the positive cash flows or profits we anticipate in the future. Unanticipated problems, expenses and delays are frequently encountered in establishing a new business and developing new products and services.These include, but are not limited to, inadequate funding, lack of consumer acceptance, competition, product development, and inadequate sales and marketing. Our failure to meet any of these conditions would have a material adverse effect upon us and may force us to reduce or curtail our operations. No assurance can be given that we will operate profitably.Even though we are being managed by individuals with significant industry experience, our limited operating history makes it difficult to predict the long-term success of our business model. We depend on key personnel. For the foreseeable future, our success will depend largely on management’s industry knowledge, marketing skills and relationships with key investors, customer bases, and industry leaders. Should any of these individuals leave the Company, it may have a material adverse effect on our future results of operations. We will indemnify Management and the members of the Board of Directors. These key decision-makers will be entitled to indemnification from the Company except in certain circumstances, as more fully set forth in our Articles of Incorporation and Bylaws. Stockholders shall have no right to participate in management of the Company. Stockholders in the Company will not have the right to participate in the management of the Company or in decisions made by the Management on the Company’s behalf.As a result, stockholders will have almost no control over their investments in the Company or their prospects with respect thereto. Uncertain economic conditions. 9 Table of Contents Recent economic events have created uncertainty with respect to the condition of the economy in the United States. Certain economic factors and indicators have suggested that such events have had a substantial negative effect on the economies of the United States.Furthermore, several industries have experienced financial difficulties.In addition, there have been material adverse effects on the world’s economies caused by illegal activities in the business and accounting professions resulting in significant declines in the United States equity markets.Other equity markets have been similarly affected.It is impossible to determine at this time the long-term effects of these events and conditions on the economy. Any negative change in the general economic conditions could adversely affect the financial condition and our operating results. Unforeseen incidents, such as terrorist attacks, corporate fraud or general weakness in the economy, could have a negative impact on the overall economic state of the market in which we intend to market and utilize our products and services.The Company may experience difficulty in raising additional capital necessary for expenses and growth. Adequacy of funds for operations or capital expenditures. To the extent that the Company’s expenses increase, unanticipated expenses arise, or capital expenditures are necessary, and accumulated reserves are insufficient to meet such expenses, the Company may be required to obtain cash advances and additional funds through borrowing or additional equity raises, if available.Such debt and/or equity raises may have a material negative adverse effect on the Company’s profitability. There is substantial doubt about our ability to continue as a going concern. To date, we have not yet achieved profitable operations and expect to incur losses in the development of our business.Accordingly, our independent registered public accounting firm has indicated in its report on our consolidated financial statements for the year ended December 31, 2013 that there exists substantial doubt about our ability to continue as a going concern. Our ability to continue as a going concern is dependent upon our ability to generate future profitable operations and/or to obtain the necessary financing to meet our obligations and repay our liabilities arising from normal business operations when they come due.Management’s plan to address our ability to continue as a going concern includes obtaining debt or equity funding from private placement or institutional sources or obtaining loans from financial institutions, where possible.Although management believes that it will be able to obtain the necessary funding to allow us to remain a going concern through the methods discussed above, there can be no assurances that such methods will prove successful. We operate in a competitive market for doll products and face competitors with greater resources, which may make it more difficult for us to achieve any significant market penetration. The markets that we serve and intend to serve are consistent yet rapidly evolving, and competition in each is intense and expected to increase significantly in the future. Most of the companies that we compete against have built large and established businesses and have much greater financial and human resources. Some of these competitors include Hasbro, Inc. and Mattel, Inc.While we believe that we are positioned well within our targeted markets, our relative position in the overall industry will be very small. There can be no assurance that we will be able to similarly build such successful businesses or offer products that are competitive with our competitors’ product offerings. Because most of our competitors have substantially greater resources than we do, they may, among other things, be able to undertake more aggressive marketing and pricing strategies, obtain more favorable pricing from vendors and make more attractive offers to strategic partners than we can. Therefore, we may be unable to successfully compete against numerous companies in our target markets. The success of our business is dependent upon our ability to successfully identify or satisfy consumer preferences. Our business and operating results will depend largely upon the appeal of doll product lines. Consumer preferences, particularly among the end users of our products, predominantly children, are continuouslychanging. The entrance of new dolls and trends into the market can cause significant and sudden shifts on demand.These trends are often unpredictable.Our ability to establish significant product sales of our lines of dolls will depend on our ability to satisfy play preferences, enhance existing products, develop and introduce new products, and achieve market acceptance of these products.Competition is intensifying due to recent trends towards shorter life cycles for individual toy products, the phenomenon of children outgrowing toys at younger ages, and an increasing use of more sophisticated technology in toys.If we do not successfully meet the challenges outlined above in a timely and cost-effective manner, demand for our products may never occur or could decrease, and our revenues, profitability and results of operations may be adversely affected. 10 Table of Contents Inaccurately anticipating changes and trends in popular culture, media and movies, fashion, or technology can negatively affect our sales. Trends in media, movies, and children’s characters change swiftly and contribute to the transience and uncertainty of play preferences.We will attempt to respond to such trends and developments by modifying, refreshing, extending, and expanding our product offerings whenever possible.If we do not accurately anticipate trends in popular culture, movies, media, fashion, or technology, our products may not be accepted by children, parents, or families, and our revenues, profitability, and results of operations may be adversely affected. Our business will be highly seasonal and our operating results will depend, in large part, on sales during the relatively brief traditional holiday season. Any events that disrupt our business during this peak demand time could significantly, adversely and disproportionately affect our business. Retail sales of toy products are highly seasonal, with a majority of retail sales occurring during the period from September through December.As a result, our operating results depend, in large part, on sales during the relatively brief traditional holiday season. Our business will be subject to risks associated with the underproduction of popular dolls and the overproduction of dolls that do not match consumer demand.These risks are magnified during the holiday season. We believe that the increase in “last minute” shopping during the holiday season and the popularity of gift cards (which often shift purchases to after the holiday season) may negatively impact customer re-orders during the holiday season. These factors may decrease sales or increase the risks that we may not be able to meet demand for certain products at peak demand times or that our inventory levels may be adversely impacted by the need to pre-build products before orders are placed. In addition, as a result of the seasonal nature of our business, we may be significantly and adversely affected, in a manner disproportionate to the impact on a company with sales spread more evenly throughout the year, by unforeseen events, such as terrorist attacks, economic shocks, or other catastrophic events, that harm the retail environment or consumer buying patterns during its key selling season, or by events, such as strikes, disruptions in transportation or port delays, that interfere with the manufacture or shipment of goods during the critical months leading up to the holiday purchasing season. We will depend on third-party manufacturers, and if our relationship with any of them is harmed or if they independently encounter difficulties in their manufacturing processes, we could experience product defects, production delays, cost overruns or the inability to fulfill orders on a timely basis, any of which could adversely affect our business, financial condition and results of operations. We have engaged a third-party manufacturer to manufacture our initial inventory of dolls.In the future, we may depend on multiple third-party manufacturers.Our manufacturers will develop, provide and use the tools, dies and molds that we own to manufacture our products.We have limited control, however, over the manufacturing processes themselves.As a result, any difficulties encountered by the third-party manufacturers that result in product defects, production delays, cost overruns or the inability to fulfill orders on a timely basis could adversely affect our business, financial condition and results of operations. We do not have a long-term contract with our existing manufacturer or any other third-party manufacturers. Although we believe we could secure other third-party manufacturers to produce our products, our operations would be adversely affected if we lost our relationship with this manufacturer or any future manufacturers or suppliers.Any problems with manufacturers’ or suppliers’ operations, including problems with sea or air transportation, could adversely affect our business, even if the disruption in operations lasted for a relatively short period of time. Our tools, dies and molds are and will be located at the facilities of our third-party manufacturer.The molds and tooling can be shipped or transferred as needed if we should ever choose to use a different manufacturer.This arrangement creates the potential risk that our equipment could be lost, damaged or stolen during such transfer, and/or the manufacturer could potentially be unwilling or unable to ship our equipment per our instructions. Although we do not purchase the raw materials used to manufacture our products, we are potentially subject to variations in the prices we pay our third-party manufacturers for products, depending on what they pay for their raw materials. 11 Table of Contents Our manufacturing operations will be outside of the United States, subjecting us to risks common to international operations. We will use third-party manufacturers located principally in China which are subject to the risks normally associated with international operations, including: currency conversion risks and currency fluctuations; limitations, including taxes, on the repatriation of earnings; political instability, civil unrest and economic instability; greater difficulty enforcing intellectual property rights and weaker laws protecting such rights; complications in complying with laws in varying jurisdictions and changes in governmental policies; greater difficulty and expenses associated with recovering from natural disasters; transportation delays and interruptions; the potential imposition of tariffs; and the pricing of intercompany transactions may be challenged by taxing authorities in both China and the United States, with potential increases in income taxes. Our reliance on external sources of manufacturing can be shifted, over a period of time, to alternative sources of supply, should such changes be necessary. However, if we were prevented from obtaining products or components for a material portion of our product line due to medical, political, labor or other factors beyond our control, our operations would be disrupted while alternative sources of products were secured. Also, the imposition of trade sanctions by the United States against a class of products imported by us from, or the loss of “normal trade relations” status by China, could significantly increase our cost of products imported from that nation. Because of the importance of our international sourcing of manufacturing to our business, our financial condition and results of operations could be significantly and adversely affected if any of the risks described above were to occur. If we are unable to adequately protect our proprietary intellectual property and information, our business, financial condition and results of operations could be adversely affected. We anticipate that the value of our business will depend on our ability to protect our intellectual property and information, including our trademarks, trade names, copyrights, patents and trade secrets, in the United States and around the world, as well as our customer, employee, and consumer data.If we fail to protect our proprietary intellectual property and information upon development, including any successful challenge to our ownership of any intellectual property or material infringements of our intellectual property, this failure could have a significant adverse effect on our business, financial condition, and results of operations. Issues with products may lead to product liability claims, recalls, withdrawals, replacements of products, or regulatory actions by governmental authorities that could divert resources, affect business operations, decrease sales, increase costs, and put us at a competitive disadvantage, any of which could have a significant adverse effect on our financial condition.We do not currently maintain product liability insurance. In the future we may experience issues with products that may lead to product liability claims, recalls, withdrawals, replacements of products, or regulatory actions by governmental authorities. Any of theseactivities could result in increased governmental scrutiny, harm to our reputation, reduced demand by consumers for our products, decreased willingness by retailer customers to purchase or provide marketing support for those products, adverse impacts on our ability to enter into licensing agreements for products on competitive terms, absence or increased cost of insurance, or additional safety and testing requirements. Such results could divert development and management resources, adversely affect our business operations, decrease sales, increase legal fees and other costs, and put us at a competitive disadvantage compared to other companies not affected by similar issues with products, any of which could have a significant adverse effect on our financial condition. Further, we do not currently maintain product liability insurance, which insurance would help mitigate the risks associated with product liability claims against the Company and its products.We anticipate obtaining product liability insurance in the future, at such time that adequate funds are available. Our affiliates control a large amount of our current outstanding common stock and their interests may conflict with those of our stockholders. As of the date of this annual report, our executive officers and directors collectively and beneficially own approximately 34% of our common stock.This concentration of voting control gives affiliates substantial influence over any matters which require a stockholder vote, including without limitation the election of Directors and approval of merger and/or acquisition transactions, even if their interests may conflict with those of other stockholders. It could have the effect of delaying or preventing a change in control or otherwise discouraging a potential acquirer from attempting to obtain control of the Company. This could have a material adverse effect on the market price of our common stock or prevent our stockholders from realizing a premium over the then prevailing market prices for their shares of common stock. New legislation or regulation. We cannot determine what effect additional state or federal governmental legislation, regulations, or administrative orders, when and if promulgated, would have on our business in the future. New legislation or regulations may require the reformulation of our business to meet new standards, require us to cease operations, impose stricter qualification and/or registration standards, impose additional record keeping, or require expanded consumer protection measures. Risks Related to the Ownership of the Common Stock of the Company We face increased costs and demands upon management and accounting and finance resources as a result of complying with the laws and regulations affecting public companies; any failure to establish and maintain adequate internal controls over financial reporting or to recruit, train and retain necessary accounting and finance personnel could have an adverse effect on our ability to accurately and timely prepare our consolidated financial statements. 12 Table of Contents As a public operating company, we incur significant administrative, legal, accounting and other burdens and expenses beyond those of a private company, including those associated with corporate governance requirements and public company reporting obligations.In particular, we may need to enhance and supplement our internal accounting resources with additional accounting and finance personnel with the requisite technical and public company experience and expertise, as well as refine our quarterly and annual financial statement closing process, to enable us to satisfy such reporting obligations.However, even if we are successful in doing so, there can be no assurance that our finance and accounting organization will be able to adequately meet the increased demands that result from being a public company. Furthermore, we will be required to comply with Section404 of the Sarbanes-Oxley Act of 2002. In order to satisfy the requirements of Section404 of the Sarbanes-Oxley Act of 2002, we will be required to document and test our internal control procedures and prepare annual management assessments of the effectiveness of our internal control over financial reporting.These assessments will need to include disclosure of identified material weaknesses in our internal control over financial reporting.Testing and maintaining internal control over financial reporting will involve significant costs and could divert management’s attention from other matters that are important to our business.Additionally, we cannot provide any assurances that we will be successful in remediating any deficiencies that may be identified. If we are unable to remediate any such deficiencies or otherwise fail to establish and maintain adequate accounting systems and internal control over financial reporting, or we are unable to recruit, train and retain necessary accounting and finance personnel, we may not be able to accurately and timely prepare our consolidated financial statements and otherwise satisfy our public reporting obligations. Any inaccuracies in our financial statements or other public disclosures (in particular if resulting in the need to restate previously filed financial statements), or delays in our making required SEC filings, could have a material adverse effect on the confidence in our financial reporting, our credibility in the marketplace and the trading price of our common stock. We devote significant resources to address these public company-associated requirements, including compliance programs and investor relations, as well as our financial reporting obligations. Complying with these rules and regulations increases our legal and financial compliance costs and makes some activities more time-consuming and costly. An active, liquid and orderly trading market for our common stock may not develop, and the price of our stock may be volatile and may decline in value. There currently is not an active public market for our common stock. An active trading market may not develop or, if developed, may not be sustained. The lack of an active market may impair the ability of stockholders to sell shares of common stock at the time they wish to sell them or at a price they consider reasonable.An inactive market may also impair our ability to raise capital by selling shares of common stock and may impair our ability to acquire other companies or assets by using shares of our common stock as consideration. The stock market in general has experienced extreme price and volume fluctuations that have often been unrelated or disproportionate to the operating performance of companies with securities traded in those markets.Broad market and industry factors may seriously affect the market price of companies’ stock, including ours, regardless of actual operating performance. The Company may not be able to attract the attention of brokerage firms. Due to the Company’s history, securities analysts of brokerage firms may not provide coverage of the Company. No assurance can be given that brokerage firms will want to conduct any secondary offerings on behalf of the Company in the future, should the need arise. Our common stock may not be eligible for listing on a national securities exchange. Our common stock is not currently listed on a national securities exchange, and we do not currently meet the initial quantitative listing standards of a national securities exchange. We cannot assure you that we will be able to meet the initial listing standards of any national securities exchange, or, if we do meet such initial qualitative listing standards, that we will be able to maintain any such listing. Our common stock is currently quoted on the OTC Markets and, until our common stock is listed on a national securities exchange, we expect that it will continue to be eligible and quoted on the OTC Markets, another over-the-counter quotation system, or in the “pink sheets.” In these venues, an investor may find it difficult to obtain accurate quotations as to the market value of our common stock. In addition, if we fail to meet the criteria set forth in SEC regulations, various requirements would be imposed by law on broker-dealers who sell our securities to persons other than established customers and accredited investors. Consequently, such regulations may deter broker-dealers from recommending or selling our common stock, which may further affect its liquidity. This would also make it more difficult for us to raise additional capital in the future. 13 Table of Contents The Company’s common stock may be considered “a penny stock” and may be difficult to sell. The SEC has adopted regulations which generally define “penny stock” to be an equity security that has a market price of less than $5.00 per share, or an exercise price of less than $5.00 per share, subject to specific exemptions.The market price of our common stock is likely to be less than $5.00 per share and, therefore, may be designated as a “penny stock” according to SEC rules.This designation requires any broker or dealer selling these securities to disclose certain information concerning the transaction, obtain a written agreement from the purchaser and determine that the purchaser is reasonably suitable to purchase the securities.These rules may restrict the ability of brokers or dealers to sell our common stock and may affect the ability of investors to sell their shares. Our stockholders may experience significant dilution if future equity offerings are used to fund operations or acquire complementary businesses. If we engage in capital raising activities in the future, including issuances of common stock, to fund the growth of our business, our stockholders could experience significant dilution.In addition, securities issued in connection with future financing activities or potential acquisitions may have rights and preferences senior to the rights and preferences of our common stock. We have an stock incentive plan pursuant to which equity awards may be granted to eligible employees and consultants, if our board of directors determines that it is in the best interest of the Company and our stockholders to do so. The issuance of shares of our common stock upon the exercise of any such equity awards may result in dilution to our stockholders and adversely affect our earnings. If securities or industry analysts do not publish, or cease publishing, research or reports about us, our business or our market, or if they change their recommendations regarding our stock adversely, our stock price and trading volume could decline. The trading market for our common stock will be influenced by whether industry or securities analysts publish research and reports about us, our business, our market or our competitors and, if any analysts do publish such reports, what they publish in those reports. We may not obtain analyst coverage in the future. Any analysts that do cover us may make adverse recommendations regarding our stock, adversely change their recommendations from time to time, and/or provide more favorable relative recommendations about our competitors. If any analyst who may cover us in the future were to cease coverage of our company or fail to regularly publish reports on us, or if analysts fail to cover us or publish reports about us at all, we could lose, or never gain, visibility in the financial markets, which in turn could cause our stock price or trading volume to decline. We do not anticipate paying any dividends in the foreseeable future. We currently intend to retain our future earnings to support operations and to finance expansion and, therefore, we do not anticipate paying any cash dividends to holders of our common stock in the foreseeable future. The forward looking statements contained in this Annual Report may prove incorrect. This Annual Report contains certain forward-looking statements. These forward-looking statements are based largely on our current expectations and are subject to a number of risks and uncertainties. Actual results could differ materially from these forward-looking statements. In addition to the other risks described elsewhere in this “Risk Factors” discussion, important factors to consider in evaluating such forward-looking statements include: (i) changes to external competitive market factors or in our internal budgeting process which might impact trends in our results of operations; (ii) anticipated working capital or other cash requirements; (iii) changes in our business strategy or an inability to execute our strategy due to unanticipated changes in our industry; and (iv) various competitive factors that may prevent us from competing successfully in the marketplace. In light of these risks and uncertainties, many of which are described in greater detail elsewhere in this “Risk Factors” discussion, there can be no assurance that the events predicted in forward-looking statements contained in this Annual Report will, in fact, transpire.Any negative change in the factors listed above could adversely affect the financial condition and operating results of the Company and its products. ITEM 1B. UNRESOLVED STAFF COMMENTS. Not applicable. 14 Table of Contents ITEM 2. PROPERTIES. We lease approximately 1,852 square feet of office space in one building located at 14515 Briar Hills Parkway, Suite 105, Houston, Texas 77077.The three-year lease has a monthly payment of $2,546.50 from December 1, 2013 through November 30, 2014, $2,623.67 from December 1, 2014 through November 30, 2015, and $2,700.83 from December 1, 2015 through November 30, 2016.We expect that the current leased premises will be satisfactory until the future growth of our business operations necessitates an increase in office space. ITEM 3. LEGAL PROCEEDINGS. We are not a party to any material legal proceedings, nor have any material proceedings been terminated during the fiscal year ended December 31, 2013. ITEM 4. MINE SAFETY DISCLOSURES. Not applicable. 15 Table of Contents PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. Market Information Our common stock has been quoted under the symbol OWOO on the OTC market.Our shares did not commence trading until approximately January 24, 2013.During much of 2013, there was limited trading of our shares.The trading price of our shares may not necessarily be indicative of the existence of a trading market for our securities or indicative of our value.The following table sets forth, for the periods indicated, the high and low closing prices of our common stock as reported by OTCMarkets.com.These prices reflect inter-dealer prices, without retail mark-up, markdown or commissions and may not represent actual transactions.The prices have been retroactively adjusted to give effect to the 1:750 reverse stock split that was effective January 13, 2014. High Low Year Ended December 31, 2013 4th Quarter $ $ 3rd Quarter 2nd Quarter 1stQuarter We currently have no outstanding options or warrants to purchase our common stock.As of December 31, 2013, however, we had forty-six convertible debentures in the aggregate principal amount of $1,000,289 with accrued interest payable of $52,209.The outstanding principal and interest of the debentures are convertible into shares of our common stock at the various conversion prices per share, including several debentures with defined variable conversion prices tied to the market price of our common stock. Holders As of April 14, 2014, we had a total of 21,856,719 common shares outstanding and there were approximately 255 holders of record of our common stock. Dividends To date, we have not declared or paid any dividends on our outstanding shares of common stock. We currently do not anticipate paying any cash dividends in the foreseeable future on our common stock. Although we intend to retain our earnings to finance our operations and future growth, our Board of Directors will have discretion to declare and pay dividends in the future.Payment of dividends in the future will depend upon our earnings, capital requirements and such other factors that our Board of Directors may deem relevant. Unregistered Sales of Equity Securities During our fourth quarter ended December 31, 2013, we issued a total of 685,007 unregistered shares of our common stock:410,669 shares were issued to our executive officers and directors for services valued at $616,000; 16,667 shares were issued to consultants for services valued at $77,000; and 257,671 shares were issued to lenders in conversion of convertible debt of $152,944 and accrued interest payable of $774. All of the issuances of securities described above were restricted share issuances and deemed to be exempt from registration in reliance on Section 4(a)(2) of the Securities Act as transactions by an issuer not involving a public offering. Each investor represented that they were accredited investors, as defined in Rule 501 of Regulation D and, there was no general solicitation or general advertising used to market the securities. We made available to each investor with disclosure of all aspects of our business, including providing the investor with press releases, access to our auditors, and other financial, business, and corporate information.All securities issued were restricted with an appropriate restrictive legend on certificates for notes stating that the securities (and underlying shares) have not been registered under the Securities Act and cannot be sold or otherwise transferred without an effective registration or an exemption therefrom. 16 Table of Contents Repurchases During the fiscal year ended December 31, 2013, we did not repurchase any of our securities. ITEM 6. SELECTED FINANCIAL DATA. Not applicable. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. As used in this Annual Report on 10-K, references to the “Company,” “One World,” “we,” “our” or “us” refer to One World Holdings, Inc., unless the context otherwise indicates. Introduction Management's discussion and analysis of financial condition and results of operations is provided as a supplement to the accompanying consolidated financial statements and related notes to help provide an understanding of our financial condition, the changes in our financial condition and the results of our operations. Some of the key factors that could cause our future financial results and performance to vary from our expectations include: · our ability to meet production and sales goals; · our ability to raise adequate capital to fund operations; · market developments affecting, and other changes in, the demand for our products or the introduction of competing products; · increases in the price of raw materials used in the production of our dolls; · our ability to develop and market our businesses at a level necessary to implement our business strategy and our ability to finance our development; · the condition of the capital markets generally, which will be affected by interest rates, foreign currency fluctuations and general economic conditions; · the political and economic climate in the foreign or domestic jurisdictions in which we conduct business; and · other United States or foreign regulatory or legislative developments which affect the demand for our products generally or increase the cost for our products. The information contained in this annual report, including the information set forth under the heading “Risk Factors”, identifies additional factors that could cause our results or performance to differ materially from those we express in our forward-looking statements.Although we believe that the assumptions underlying our forward-looking statements are reasonable, any of these assumptions and, therefore, the forward-looking statements based on these assumptions, could themselves prove to be inaccurate.In light of the significant uncertainties inherent in the forward-looking statements that are included in this annual report and the exhibits and other documents incorporated herein by reference, our inclusion of this information is not a representation by us or any other person that our objectives and plans will be achieved. 17 Table of Contents General One World Holdings, Inc. (“Holdings”, a Nevada Corporation, formerly known as Environmental Safeguards, Inc.), is a Houston based company that recently released a line of mainstream multicultural dolls aimed at high-end collectors and young pre-teen girls.Our operations are conducted through our wholly owned subsidiary, The One World Doll Project, Inc., a Texas Corporation (“OWDPI”).In this discussion Holdings and OWDPI are collectively referred to as “One World” or “Company”.We emerged from the development stage and commenced sales in October 2013.For the first year of operations, we will be focused on direct sales and Internet sales and anticipate that we will not require a storefront for operations.Manufacturing of our dolls is outsourced to a physical plant facility in the People’s Republic of China owned by a third-party manufacturer we have selected.We have purchased the requisite molds and equipment to manufacture our dolls and their accessories.Warehousing of our merchandise inventories and fulfillment of orders here in the United States will be handled by a third-party center in Houston, Texas. Going Concern Uncertainty The Company has incurred operating losses since inception, only recently emerged from the development stage, has limited financial resources and a working capital deficit of $3,636,148 at December 31, 2013.These factors raise substantial doubt about the Company's ability to continue as a going concern. The Company's consolidated financial statements have been prepared on a going concern basis, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business.In addition, the Company had an accumulated deficit of $9,725,808 and a total stockholders’ deficit of $3,576,053 at December 31, 2013. The Company's ability to continue as a going concern is dependent upon its ability to develop additional sources of capital and, ultimately, achieve profitable operations.Management’s plans to address the Company’s continuing existence include obtaining debt or equity funding from private or institutional sources or obtaining loans from financial institutions and individuals, where possible.The accompanying consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. Results of Operations Sales Sales of our dolls began in October 2013, and we had total sales of $20,549 for the year ended December 31, 2013.We had no sales in the year ended December 31, 2012. Cost of Sales Our cost of sales includes the cost to manufacture our dolls, inbound shipping costs to the United States and handling, fulfillment and outbound shipping costs incurred by our warehouse and fulfillment center.Cost of sales for the year ended December 31, 2013 was $16,479 for the year ended December 31, 2013.We had no cost of sales in the year ended December 31, 2012. Operating Expenses Our selling, general and administrative expenses increased $2,178,140 to $3,326,817 in the year ended December 31, 2013 from $1,148,677 in the year ended December 31, 2012.The increase in these expenses in the current year is due to the activities incurred to market and launch the sales of our dolls in the fourth quarter of 2013 and efforts to raise necessary fundingOf particular note, marketing and advertising expenses increased to $284,517 in 2013 from $42,419 in 2012, and contract services increased to $2,378,572 in 2013 from $539,835 in 2012.Consulting fees of $1,985,421 were paid in 2013 through the issuance of shares of our common stock to consultants. We have hired over 20 consultants from time to time to help us establish and market the Company and our products.Certain consultants had consulting agreements that provided for share issuances, which shares were issued at the inception of the agreements.Accordingly, the compensation based on the estimated fair value of the shares issued was recognized over the life of the consulting agreements. The services of a variety of consultants have been integral in developing our business model, furthering our business and ensuring the successful pursuit of our goals.Our consultants have contributed a wide variety of different services to us.These services can be classified into several different categories, as follows: 18 Table of Contents · Business model development and implementation, which consists of advice, counsel and services in the areas of fund raising strategy, corporate structure, hiring needs, office space acquisition and corporate governance; · Financial and accounting which consists of advice, counsel and services in the areas of developing financial models and corporate accounting systems, corporate structure, quarterly reviews, various day to day accounting and bookkeeping; · Product development which consists of advice and counsel in the areas of manufacturer selections, development process, engineering reviews, prototype development and testing, quality control, logistical support, safety standards compliance and physical packaging design; and · Marketing and promotions which consists of advice, counsel and services in the areas of videography, photography, graphic design, printing, marketing and public relations activities, strategic market research and planning, website development and IT support. Our research and development expenses remained constant, decreasing to $28,173 in the year ended December 31, 2013 from $29,976 in the year ended December 31, 2012. Depreciation expense is currently not material to our operations.Our only depreciable asset is currently our molds and equipment to manufacture our dolls and their accessories.Depreciation expense was $3,500 for the year ended December 31, 2013 and $0 for the year ended December 31, 2012. Other Expense Our other expense is comprised of interest expense and the losses associated with accounting for the change in our derivative liability calculated for the variable conversion feature of certain of our convertible debentures and for the loss on debt settlement calculated upon conversion of debt to shares of our common stock.Our interest expense also includes the amortization of debt discount calculated at the inception of the convertible debentures and recorded with the related derivative liability. Interest expense increased to $619,236 in the year ended December 31, 2013 from $79,620 in the year ended December 31, 2012, with the increase resulting primarily from the amortization of debt discount on our convertible debt to interest expense as discussed above. Loss on derivative was $1,879,420 for the year ended December 31, 2013 and $0 for the year ended December 31, 2012.Substantially all of our convertible debt at December 31, 2012 did not have a variable conversion feature and, therefore, no derivative liability calculations were required in 2012. Loss on debt settlement was $995,844 for the year ended December 31, 2013 and $0 for the year ended December 31, 2012.Much of the loss on debt settlement results from recording our common shares issued in conversion of debt at current market prices while the conversion price per share and reduction of debt is often based on a discount to current market prices.We had no conversion of debt to common shares in the year ended December 31, 2012 and, therefore, no loss on settlement of debt in that year. Net Loss As a result of the factors discussed above, our net loss increased to $6,848,920 for the year ended December 31, 2013 from $1,258,273 for the year ended December 31, 2012. Liquidity and Capital Resources As of December 31, 2013, we had total current assets of $555,374, a significant portion of which consisted of prepaid consulting fees that were paid for by the issuance of shares of our common stock and amortized over the life of the underlying consulting agreements.We have limited other current assets, including cash of $6,456, inventories of $146,488 and prepaid and other current assets of $21,570. We had total current liabilities of $4,191,522 and a working capital deficit of $3,636,148 at December 31, 2013.In addition, we had accumulated losses from inception of $9,725,808 and had a total stockholders’ deficit of $3,576,053 at December 31, 2013. We do not have sufficient cash on hand at December 31, 2013 to fund future operations. We rely on cash provided by financing activities primarily in the form of convertible debentures, notes and advances from our stockholders. We also have paid substantial consulting fees through the issuance of shares of our common stock, reducing the need for cash to pay these obligations. We believe, however, that we will be required to pay our consultants more in cash as we move forward with our operating plan. 19 Table of Contents Net cash used in operating activities was $1,356,632 for the year ended December 31, 2013 as a result of our net loss of $6,848,920, increases in inventories of $146,488, prepaid expenses and other current assets of $21,570 and other assets of $2,701, partially offset by non cash expenses and losses totaling $3,329,743, decrease in prepaid consulting services of $1,985,421, and increases in accounts payable and accrued expenses of $245,659 and accrued interest payable of $102,224. Net cash used in operating activities was $308,844 for the year ended December 31, 2012 as a result of our net loss of $1,258,273, partially offset by non cash expenses of $18,254, decrease in prepaid consulting services of $539,835, and increases in accounts payable and accrued expenses of $329,974 and accrued interest payable of $61,366. During the years ended December 31, 2013 and 2012, we had no net cash used in or provided by investing activities. During the year ended December 31, 2013, net cash provided by financing activities was $1,360,941, comprised of proceeds from convertible debentures of $945,500, proceeds from notes payable of $126,500, and proceeds from stockholder advances of $431,500, partially offset by payments on convertible debentures of $84,534, payments on notes payable of $19,500 and payments on stockholder advances of $38,525. During the year ended December 31, 2012, net cash provided by financing activities was $310,985, comprised of proceeds from convertible debentures of $268,500, proceeds from notes payable of $33,000 and proceeds from stockholder advances of $11,060, partially offset by bank overdraft of $1,575. We have incurred losses from operations since inception, have limited financial resources, and at December 31, 2013, have a negative working capital position, an accumulated deficit of $9,725,808 and a total stockholders’ deficit of $3,576,053.The losses to date represent costs incurred primarily to pay the management team and individuals engaged by us to design and develop our dolls, to negotiate and coordinate the production of the dolls and to develop the marketing strategy to promote the doll line to doll collectors and public markets.We have also incurred significant administrative expenses, consisting primarily of professional fees and management and consulting services. While professional fees have been paid substantially in cash, the majority of management and consulting costs have been paid through the issuance of shares of our common stock. Our primary sources of capital since inception have come from either private placement sales of our common stock, the issuance of debt or advances from individuals.We will be dependent on these sources in the future. We believe that our operating expenses will increase over the next 12 months and estimate that our capital requirements for the next 12 months will be exceed $1.5 million.Our estimated capital requirements include $300,000 for capital expenditures (product testing, 3rd party inspections, tooling, office furnishing and product warehousing), manufacturing costs and $1.2 million for marketing, public relations, and general and administrative costs (inventory purchases, staff expansion, legal and accounting fees and general office expenses).We anticipate meeting our capital requirements by raising funds through a combination of private placements of our common stock and/or issuances of notes payable to private investors.We currently depend primarily on in-kind arrangements and proceeds from the sale of convertible debentures for our month-to-month capital needs. After a market for our common stock develops, which we hope will develop during the first half of 2014, we plan to raise funds through a private offering of our common stock to accredited investors.However, we can provide no assurances that a market for our common stock will ever develop.We hope that at such time, if ever, as a market develops for our common stock, we will be in a better position to raise funds through private offerings because we believe that purchasers are more likely to purchase convertible securities in companies that have a public market for their securities.We anticipate being significantly dependent on third party funding and capital raised through private placements, until such time, if ever, as our operations generate sufficient revenue to support our operating expenses. Should we be unable to obtain the capital necessary to fund our expected future working capital needs, we would scale back on marketing, operational and administrative requirements, resulting in slower growth. The amount that we would have to scale back spending would correlate to any deficiency in funding. Such a funding shortage would likely result in an extremely limited budget for advertising and non-essential staff and consultants; however, we would still anticipate meeting our production and product launch deadlines, but we would produce less product initially. If we are able to raise more than $1.5 million during the 12 months following our common stock being listed on the Over-The-Counter Bulletin Board, we expect such capital to increase our marketing efforts and production capabilities. 20 Table of Contents Since inception we have primarily relied upon in-kind arrangements with various consultants pursuant to which we agreed to issue such consultants shares of common stock in lieu of payment of cash consideration. Services provided by such consultants include media and public relations, business development, product fulfillment, television advertising production, financial, management, corporate compliance, business advisory and employment recruitment consulting services.We also previously issued certain of our officers and Directors shares of common stock in lieu of the payment of cash consideration.For the year ended December 31, 2013, we expensed $1,985,421 in connection with common stock issued for services rendered. Plan of Operations and Related Risks We are currently implementing our plan to manufacture and market our line of dolls in the United States. We currently have two sets of prototypes of our dolls on hand, each set consisting of two collectible dolls, and five fashion dolls.Sales of our dolls began in October 2013. All equipment needed for manufacturing and production except for molds and tooling is owned and operated by our third-party manufacturer.Therefore, we will have no production equipment needs or expenditures other than the production molds and tooling.We have invested $70,000 in these molds and tooling as of December 31, 2013 and anticipate that additional funds will be invested in these items as we pursue our business plan.These molds will remain our sole property.These molds and tooling will be stored in our manufacturer’s warehouse. The molds and tooling can be shipped or transferred as needed if we should ever choose to use a different manufacturer. Critical Accounting Policies Our consolidated financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America. The preparation of these consolidated financial statements requires the use of estimates, judgments, and assumptions that affect the reported amounts of assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the periods presented. The significant accounting policies that we believe are the most important to aid in fully understanding our financial results are the following: Inventories Inventories, consisting primarily of dolls manufactured for resale, are stated at the lower of cost or market, with cost determined using primarily the first-in-first-out (FIFO) method.We currently purchase substantially all inventories from one foreign supplier, and are dependent on that supplier for substantially all merchandise inventory purchases since we commenced operations. Prepaid Consulting Services Fees for consulting services, generally paid through the issuance of shares of our common stock, are amortized over the life of the underlying consulting contracts. Property and Equipment Property and equipment is stated at cost and consists of molds and equipment used by our manufacturer to produce dolls and their accessories, including clothes, shoes, jewelry, as well as face painting masks.Because we currently are unable to project the number of units to be manufactured from our molds, our property and equipment is depreciated over an estimated useful life of five years using the straight-line method.Depreciation expense was $3,500 and $0 for the years ended December 31, 2013 and 2012, respectively. Revenue Recognition We record revenue from the sales of dolls and accessories in accordance with the underlying sales agreements when the products are shipped, the selling price is fixed and determinable, and collection is reasonably assured. 21 Table of Contents Research and Development Costs Research and development costs are expensed as incurred in accordance with Financial Accounting Standards Board (“FASB”) Accounting Standards Codification™ (“ASC”) Topic 730, Research and Development.The costs of materials and other costs acquired for research and development activities are charged to expense as incurred.Research and development costs for the years ended December 31, 2013 and 2012 were $28,173 and $29,976, respectively. Advertising Advertising costs are non-direct in nature, and are expensed in the periods in which the advertising takes place.Advertising expense totaled $284,517 and $42,419 for the years ended December 31, 2013 and 2012, respectively. Fair Value of Financial Instruments Disclosures about fair value of financial instruments require disclosure of the fair value information, whether or not recognized in the balance sheet, where it is practicable to estimate that value.As of December 31, 2013, we believe the amounts reported for cash, accrued interest, accrued expenses, and notes payable approximate fair value because of the short-term nature of these financial instruments. We adopted ASC Topic 820 (originally issued as SFAS 157, “Fair Value Measurements”) for financial instruments measured as fair value on a recurring basis.ASC Topic 820 defines fair value, established a framework for measuring fair value in accordance with accounting principles generally accepted in the United States, and expands disclosures about fair value measurements. Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.ASC Topic 820 established a three-tier fair value hierarchy, which prioritizes the inputs used in measuring fair value.The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (level 1 measurements) and the lowest priority to unobservable inputs (level 3 measurements).These tiers include: · Level 1, defined as observable inputs such as quoted prices for identical instruments in active markets; · Level 2, defined as inputs other than quoted prices in active markets that are either directly or indirectly observable such as quoted prices for similar instruments in active markets or quoted prices for identical or similar instruments in markets that are not active; and · Level 3, defined as unobservable inputs in which little or no market data exists, therefore requiring an entity to develop its own assumptions, such as valuations derived from valuation techniques in which one or more significant inputs or significant value drivers are unobservable. Assets and liabilities measured at fair value on a recurring basis are as follows at December 31, 2013 and 2012: Total Level 1 Level 2 Level 3 December 31, 2013: Derivative liability $ $
